DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 	Claim 15, lines 16-17 recite, “wherein the motor axis intersects the handle axis only at a first end of the handle and the spindle axis intersects the handle axis only at a second end of the handle…”  This limitation appears to be shown in figs. 2 and 3 of the Applicant’s disclosure as originally filed, and thus, does not constitute new matter. However, the aforementioned claim limitation does not have proper antecedent basis in the specification. 
Claim Rejections - 35 USC § 112
Claims 1, 3-7, 15, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 17-18 recite, “wherein the spindle axis, the motor axis, the handle axis, and the battery axis are oriented relative to each other to facilitate single-handle operation of the reciprocating saw.” This limitation has the following issues:	● As currently written, the recitation of “the [axes] are oriented relative to each other” is unclear because the orientation of said axes is not specifically related to the arrangement set forth in lines 10-12 of the claim, i.e., it is unclear if the orientation of the axes for facilitating single-handed operation specifically requires the spindle axis to be parallel to the motor axis and each of the spindle axis and the motor axis are oriented to the handle axis at a fixed angle between 5 and 45 degrees. 	● As currently written, the orientation of the various axes with respect to one another is defined by an intended use of the reciprocating saw, i.e., “to facilitate single-handed operation.” However, a configuration suitable for one operator to use single-handedly may not be suitable for another operator for any number of reasons, e.g., their hands are too small to hold the reciprocating saw with one hand or they lack sufficient strength in their hands to operate the reciprocating saw with one hand. Thus, it is unclear what can or cannot be considered to be within the scope of “[the axes] are oriented relative to each other to facilitate single-handed operation.”	Claim 15, lines 16-17 recite, “wherein the motor axis intersects the handle axis only at a first end of the handle and the spindle axis intersects the handle axis only at a second end of the handle…”  This limitation has the following issues:	● As currently written, the recitations of “a first end of the handle” and “a second end of the handle” are introduced as new features. It is unclear if the recitations of “a first end of the handle” and “a second end of the handle” in Claim 15, lines 16-17 are related to “a first end” and “a second end” through which the handle axis extends as set forth in Claim 15, lines 2-3. It is unclear if the recitations of “a first end of the handle” and “a second end of the handle” in Claim 15, lines 16-17 are intended to define separate portions of the handle.  	● Claim 15, line 4 recites, “a battery receptacle [is] located adjacent the second end of the handle.” It is unclear if the “second end [portion] of the handle” at which the spindle axis intersects the handle axis is the same “second end of the handle” at which the battery receptacle is located.	● It is unclear what constitutes the boundaries of “a first end of the handle” and “a set end of the handle.” For example, if one of the respective axes intersects the handle axis at a location not at one of the distal ends of the handle, can the location at which the axis intersects the handle axis be considered an end of the handle? 	Claim 20 recite, “further comprising a trigger positioned on the handle adjacent the first end.” It is unclear if the trigger is positioned relative to the recitation of “a first end … of the handle” (Claim 15, line 3) or “a first end of the handle” (Claim 15, line 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US Patent 3,890,708) in view of Kocsis et al (US Publication 2014/0082949), herein referred to as Kocsis, and Neitzell (US Publication 2004/0231170), and further in view of Naughton et al (US Publication 2013/0019483), herein referred to as Naughton.
Regarding Claim 1, Bauer discloses a reciprocating saw (shown schematically in fig. 1) comprising:
a housing (element “35” in fig. 2, wherein according to col. 4, lines 41--43, “FIGS. 2-6 illustrate an embodiment of a compass saw according to the present invention as illustrated in a schematic manner in FIG. 1.”);
a motor (the motor itself is not shown but is described in col. 3, lines 20-21, “a drive shaft 1 turnably mounted in a bearing 2 and driven from a motor, not shown in the drawing,” col. 3, lines 20-21 - emphasis added);
a spindle (reciprocating rod 8) configured to reciprocate along a spindle axis (“[t]he rod is guided for reciprocation in longitudinal direction in a pair of bushings 11 and 12 carried by a frame 13,” col. 3, lines 32-35) in response to rotation of the motor shaft (col. 4, lines 7-4).	● Bauer fails to disclose the housing has a handle defining a handle axis extending centrally through the handle from a first end to a second end of the handle, and wherein the spindle axis is oriented relative to the handle axis at a fixed angle between 5 and 45 degrees.	However, Kocsis teaches it is known in the art of hand-held reciprocating saws to provide a housing (2) of the saw (1) with a handle (16) defining a handle axis (46) extending centrally through the handle (paragraph 0044, lines 1-2) from a first end (fig. 3a; the end in which opening 19 for on/off switch 20 is formed) to a second end (fig. 3a; the end in which rechargeable battery 18 is formed) of the handle, wherein the spindle axis (44) of a reciprocating spindle (24) is oriented relative to the handle axis (36) at a fixed angle between 5 and 45 degrees (paragraph 0044, lines 1-5).
It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Bauer with the teaching of Kocsis such that the housing of Bauer is provided with a handle defining a handle axis extending centrally through the handle from a first end to a second end of the handle, and wherein the spindle axis is oriented relative to the handle axis at a fixed angle between 5 and 45 degrees in order to configure the reciprocating saw with “[a] particularly ergonomic shape,” wherein the angle of the handle axis relative to the spindle axis allows the operator to operate the reciprocating saw with the wrist in a comfortable position.	● The modified reciprocating saw of Bauer substantially disclosed above fails to disclose a battery receptacle located adjacent the second end of the handle; a battery insertable into and removable from the battery receptacle along a battery axis; the motor is powered by the battery, and wherein the battery axis is oriented relative to the handle axis at an angle between 75 and 95 degrees.	However, the following references are pertinent to this limitation:	First, Kocsis teaches it is known in the art of hand-held reciprocating saws to provide a battery (18) at the second end of the handle (16) and a motor (28) powered by the battery (paragraph 0039, lines 9-11). The battery (18) appears to extend in a direction that is substantially perpendicular to the handle axis (46) and “can also be realized as an exchangeable battery” (paragraph 0038, line 3).	Second, Neitzell teaches it is known in the art of reciprocating saws for the motor of the saw to be powered by a battery (paragraph 0048, lines 1-2) and to provide a battery receptacle located adjacent the second end of the handle (paragraph 0054, lines 2-3); wherein a battery (54) is insertable into and removable from the battery receptacle along a battery axis that is oriented relative to the handle at an angle between 75 and 95 degrees. Neitzell states, “[t]he battery 54 is preferably slidably attached to the handle grip 22 in a direction generally perpendicular to the grip axis 38,” (paragraph 0054, lines 4-6), wherein an orientation of “generally perpendicular,” i.e. about 90 degrees, discloses the claimed range of “an angle between 75 and 95 degrees.”	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Bauer substantially disclosed above with the teaching of Kocsis and Neitzell such that the motor is powered by a battery insertable into and removable from a battery receptacle formed at the second end of the handle along a battery axis oriented relative to the handle axis at an angle between 75 and 95 degrees in order to allow the operator to utilize the reciprocating saw without being connected to an external power source by a power cord and to easily replace said battery with a charged battery when a battery presently being used runs out of enough power to functionally drive the motor.  Additionally, the aforementioned modification would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results (as taught by Kocsis and Neitzell).	● The modified reciprocating saw of Bauer substantially disclosed above fails to disclose the motor has a motor shaft rotatable about a motor axis; wherein the spindle axis is parallel to the motor axis and each of the spindle axis and the motor axis is oriented relative to the handle axis at a fixed angle between 5 and 45 degrees.  	However, Naughton teaches it is known in the art of hand-held reciprocating saws to provide the saw with a motor (36) with a motor shaft (37) rotatable about a motor axis (42) and a spindle (64) “arranged in a U-turn configuration” (paragraph 0030, lines 4-5). In this configuration, the motor axis (42) is parallel to the spindle axis (91) of the saw (paragraph 0041, lines 1-7). The “U-turn configuration” of Naughton includes a drive gear (38) coupled to the motor shaft (37) for rotation about the motor axis (paragraph 0025, lines 5-7); a driven gear (40) meshed with the drive gear (paragraph 0025, lines 7-9), and a drive shaft (54) coupled for co-rotation with the driven gear (paragraph 0026, lines 15-17) about a drive shaft axis (56), wherein the drive shaft (54) is perpendicular to the motor axis (paragraph 0041, lines 12-15).	 The drive shaft (54) of Naughton corresponds to drive shaft (1) of Bauer, wherein the “U-turn configuration” of Naughton suggests the driven gear (Naughton 40) can be coupled for co-rotation on the drive shaft (1) of Bauer for rotating eccentric drive elements (3, 5) mounted thereon. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Bauer substantially disclosed above with the teaching of Naughton such that the motor and spindle are arranged a “U-turn configuration” in which the motor axis and the spindle axis are parallel to one another (Naughton, paragraph 0041, lines 1-7) in order to provide “a more compact [reciprocating saw] compared to saws where the motor is perpendicular to or inline with the drive mechanism 24” (Naughton, paragraph 0041, lines 18-20) and “such a configuration positions the weights of the drive mechanism 24 and the motor 36 in a desirable position above the shoe assembly 28, providing a well-balanced saw that is easy to use” (Naughton, paragraph 0041, lines 25-28).	As a result of the aforementioned modifications, the modified reciprocating saw of Bauer substantially disclosed above includes the following features:	● each of the spindle axis and the motor axis is oriented relative to the handle axis at a fixed angle between 5 and 45 degrees, i.e., as modified, the spindle axis is oriented relative to the handle axis at a fixed angle between 5 and 45 degrees, and the spindle axis and the motor axis are parallel to one another; thus, then the motor axis is also oriented relative to the handle axis at a fixed angle between 5 and 45 degrees; and 	● the spindle axis, the motor axis, the handle axis, and the battery axis of the modified reciprocating saw of Bauer are oriented relative to each other to facilitate single-handed operation of the reciprocating saw (as taught by Kocsis in paragraph 0024, line 4 and Naughton in paragraph 0041, lines 18-20 and 25-28).
Regarding Claim 3, the modified reciprocating saw of Bauer substantially disclosed above includes the battery axis is perpendicular to the handle axis (as taught by Neitzell; paragraph 0017, lines 6-8).
Regarding Claim 4, the modified reciprocating saw of Bauer substantially disclosed above includes the motor (Naughton 36) is located adjacent the first end of the handle (the first end of the handle is attached to the portion of the housing that surrounds the motor in view of the modifications set forth above in the rejection for Claim 1).
Regarding Claim 5, the modified reciprocating saw of Bauer substantially disclosed above includes the “U-turn configuration” taught by Naughton provided with a drive gear (Naughton 38) coupled to the motor shaft (Naughton, paragraph 0025, lines 4-5) for rotation about the motor axis (Naughton, paragraph 0025, lines 5-7); a driven gear (Naughton 40) meshed with the drive gear (Naughton, paragraph 0025, lines 7-9), and a drive shaft (Bauer 1) coupled for co-rotation with the driven gear (Naughton, paragraph 0026, lines 15-17) about a drive shaft axis (see Naughton 56), wherein the drive shaft is perpendicular to the motor axis (Naughton, paragraph 0041, lines 12-15). As noted above in the rejection for Claim 1, the drive shaft (54) of Naughton corresponds to drive shaft (1) of Bauer, such that the “U-turn configuration” taught by Naughton provides teaching for driven gear (Naughton 40) to be coupled for co-rotation with the drive shaft (1) of Bauer for rotating eccentric drive elements (3, 5) mounted thereon.
Regarding Claim 6, the modified reciprocating saw of Bauer substantially disclosed above includes an orbital motion assembly (Bauer, col. 3, line ~60 - col. 4, line 2) configured to selectively impart a pivoting motion to the spindle (Bauer, col. 4, lines 27-40) in response to rotation of the drive shaft (Bauer, col. 4, lines 7-24), wherein the pivoting motion pivots the spindle about a pivot axis (Bauer 14) during reciprocation of the spindle along the spindle axis (Bauer, col. 4, lines 17-24).
Claims 9-11, 13, 14, and as best understood, Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US Patent 3,890,708), Kocsis (US Publication 2014/0082949), Neitzell (US Publication 2004/0231170), and Naughton (US Publication 2013/0019483) in further view of Martinez et al (US Patent 4,884,344), herein referred to Martinez. 
Regarding Claim 7, the modified reciprocating saw of Bauer substantially disclosed above includes an actuator (Bauer 17), a spindle carrier (Bauer 13) pivotally coupled to the housing (via pivot 14) and supporting the spindle (Bauer 8) such that the spindle carrier and the spindle are pivotable together relative to the housing about the pivot axis (Bauer, col. 3, lines 60-64), a strike plate (21) coupled to the drive shaft (via eccentric 4 of Bauer), the strike plate configured to reciprocate in response to rotation of the drive shaft (Bauer, col. 3, lines 45-48), and a roller (Bauer 19) coupled to the spindle carrier (see Bauer, fig. 1), wherein the actuator selectively adjusts how much orbital motion is imparted to the spindle (Bauer, col. 4, lines 27-40).	The modified reciprocating saw of Bauer substantially disclosed above fails to disclose the actuator is movable between an engaged position and a disengaged position, wherein, in the engaged position, the strike plate is engageable with the roller to move the roller as the strike plate reciprocates along a strike plate path to cause the spindle carrier and the spindle to pivot back and forth about the pivot axis, and wherein, in the disengaged position, the roller is maintained out of the strike plate path to prevent pivotal movement of the spindle carrier and the spindle.
However, Martinez teaches it is known in the art of orbital motion assemblies for reciprocating saws to provide an actuator (the “switching lever” described in col. 3, lines 4-6, “[a] downwardly located surface 35 of the bearing block 24 is in contact with an eccentric shaft 36 of a not shown switching lever” [emphasis added]) that is movable between an engaged position (Martinez, col. 3, lines 23-27) and a disengaged position (Martinez, col. 3, lines 21-23).  In the engaged position, an eccentric conical cam surface (11) rotatably coupled to the drive shaft (with axis of rotation 9) and driven gear (7) is engageable with a roller (31) to move the roller as the cam surface (11) rotates eccentrically about the axis of rotation (9) to cause the spindle carrier (24) and the spindle (20) to pivot back and forth about the pivot axis (col. 3, lines 28-39). In the disengaged position, the roller (31) is maintained out of the eccentric conical cam (11) to prevent pivotal movement of the spindle carrier and the spindle (Martinez, col. 3, lines 21-23).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the orbital motion assembly of Bauer substantially disclosed above with the teaching of Martinez such that the actuator is movable between an engaged position and a disengaged position in order to facilitate the use of multiple cutting modes for the operator of the reciprocating saw by providing the operator with an increased level of adjustment over the orbital motion assembly. For example, the operator can adjust how much orbital action is imparted onto the reciprocating saw blade during a cutting operation depending upon the desired cutting performance.  Conversely, the operator can disable the orbital motion assembly for performing a cutting operation limited to back and forth reciprocating movement of the blade.	Moreover, the aforementioned modification would have been obvious to one of ordinary skill in the art at the time of the filing of the invention because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination would have yielded predictable and beneficial results.	Regarding Claim 9, the modified reciprocating saw of Bauer substantially disclosed above as set forth in the preceding 103 rejections for Claims 1 and 3-7, discloses and makes obvious to combine all limitations as presently set forth in Claim 9, lines 1-15, 18 and 21-28, and further including the following limitations:	a strike plate (Bauer 21) configured to reciprocate in a direction parallel to the motor axis (Bauer states in col. 3, lines 46-48, “balancing body 21 [i.e., the strike plate] is reciprocated in [the] vertical direction,” wherein the modified reciprocating saw of Bauer substantially disclosed above according to the modification made in view of Naughton on page 8 includes a motor (Naughton 38) with a motor axis (Naughton 42) and spindle axis that are parallel to one another and also oriented generally vertically within the housing, as described in paragraph 0041, lines 1-7 of Naughton) along a strike plate path (Bauer, col. 3, lines 45-48) and;	the pivot axis (Bauer 14) of the spindle (Bauer 8) is located on an opposite side of the drive shaft (Bauer 1) from the motor (as modified by Naughton on page 8, the modified reciprocating saw of Bauer includes the motor taught by Naughton which is configured within the reciprocating saw in a “U-turn configuration” in which the motor is on the same side of the drive shaft as the clamping mechanism) and the roller (Bauer 19); and	wherein the recitations of “an orbiting mode of the reciprocating saw” and “a non-orbiting mode of the reciprocating saw” correspond to the “engaged position” and the “disengaged position” of the actuator, respectively, as taught by Martinez in the rejection for Claim 6 set forth above. 	Regarding Claim 10, the modified reciprocating saw of Bauer substantially disclosed above in the rejections for Claims 1 and 3-7 includes the spindle axis is oriented relative to the handle axis at an angle between 5 and 45 degrees (as modified by Kocsis on page 6).
Regarding Claim 11, the modified reciprocating saw of Bauer substantially disclosed above in the rejections for Claims 1 and 3-7 the spindle axis is parallel to the motor axis (as modified by Naughton on page 8).
Regarding Claim 13, the modified reciprocating saw of Bauer substantially disclosed above in the rejections for Claims 1 and 3-7 includes the motor (taught by Naughton 36) is located adjacent the first end of the handle (the first end of the handle is attached to the portion of the housing that surrounds the motor). 
Regarding Claim 14, the modified reciprocating saw of Bauer substantially disclosed above in the rejections for Claims 1 and 3-7 includes the “U-turn configuration” taught by Naughton provided with a drive gear (Naughton 38) coupled to the motor shaft (Naughton 37) for rotation about the motor axis (Naughton, paragraph 0025, lines 1-7); a driven gear (40) meshed with the drive gear (Naughton, paragraph 0025, lines 7-9); and a scotch yoke mechanism (Bauer, col. 3, lines 21-30; Naughton, paragraph 0029, line 11) coupling the drive shaft to the spindle (Bauer, fig. 1), wherein the drive shaft (Bauer 1) is coupled for co-rotation with the driven gear (Naughton, paragraph 0026, lines 15-17) about the drive shaft axis (indicated as Naughton 56; in view of the modification set forth above on page 8, the “U-turn configuration” taught by Naughton provides teaching for Naughton’s driven gear 40 to be coupled for co-rotation with the drive shaft 1 of Bauer for rotating drive elements 3, 5 mounted thereon eccentrically about drive shaft rotational axis), and wherein the drive shaft axis is perpendicular to the motor axis (Naughton, paragraph 0041, lines 1-7 and 10-15). 
As best understood, Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US Publication 2012/0192438), herein referred to as Aoki, in view of Neitzell et al (US Publication 2004/0231170), herein referred to as Neitzell. 
	Regarding Claim 1, Aoki discloses a reciprocating saw (101) comprising:
	a housing (103) including a handle (hand grip 105) defining a handle axis extending centrally through the handle from a first end (the portion proximate to the motor housing 103a) to a second end (the distal end of the handle shown on the right-hand side of fig. 2) of the handle;
	a motor (113) that receives electricity through a power cord shown on the right-hand side of fig. 2 and including a motor shaft (117) rotatable about a motor axis (“the rotating output of the driving motor,” paragraph 0028, lines 4-5); and
	a spindle (“slider,” 107) configured to reciprocate along a spindle axis (col. 1, lines 31-33) in response to rotation of the motor shaft (paragraph 0028, lines 3-6),
	wherein the spindle axis is parallel to the motor axis (Aoki states in paragraph 0030, lines 4-6, “the slider 107 is supported by front and rear bearings 108a, 108b such that it can reciprocate in its longitudinal direction [i.e. the spindle axis] (the longitudinal direction of the blade 111),” and in paragraph 0030, lines 11-12, “the longitudinal direction [i.e. motor axis] of the motor shaft 117 is parallel to the longitudinal direction of the blade 111”; therefore, if the spindle axis and the motor axis are both parallel to the longitudinal direction of the blade, then the spindle axis and the motor axis are parallel to each other), 	wherein each of the spindle axis and the motor axis is oriented relative to the handle axis at a fixed angle (Aoki states in paragraph 0027, lines 7-9, “handgrip 105 … is integrally formed on a rear end of the body 103 on the side opposite from the blade 111”; see also paragraph 0030 and fig. 2) and in paragraph 0030, lines 1-3, “[t]he slider 107 is disposed in an upper region of an internal space of the gear housing 103b when the longitudinal direction of the blade 111 is taken as a horizonal direction…and  wherein the axes of the spindle and motor are positioned within the housing at fixed orientations; fig. 2),	and wherein the spindle axis, the motor axis, and the handle axis are oriented relative to each other to facilitate single-handed operation of the reciprocating saw (a user is capable of operating the reciprocating saw with one hand).	● Aoki fails to disclose each of the spindle axis and the motor axis is oriented relative to the handle axis at a fixed angle between 5 and 45 degrees. 	However, Neitzell teaches it is known in the art of reciprocating saws for each of the spindle axis and the motor axis is oriented relative to the handle axis at a fixed angle between 5 and 45 degrees. Neitzell discloses a reciprocating saw (10) with a housing (18, 22) including a handle (22) defining a handle axis (38) extending centrally through the handle from a first end (the end closer to motor 26) to a second end (the end closer to battery 54) of the handle (figs. 1A and 1B), a motor (26) with a motor shaft (100) rotating about a motor axis (102, the motor axis is substantially parallel to spindle axis 36 and longitudinal body axis 24, see e.g., fig. 1B), a spindle (34) configured to reciprocate along a spindle axis (36) in response to rotation of the motor shaft (paragraph 0042, lines 7-9). Neitzell teaches the handle (22) is rotatably mounted to the main body housing (18) about pivot axis (40) allowing the handle axis (38) to be adjustable relative to longitudinal body axis (24) of the main body (18). The handle (22) can be oriented such that the angle between the handle axis (38) and longitudinal body axis (24) is nearly straight (paragraph 0056, lines 6-9; corresponding to an included angle of a low value close to zero degrees), nearly perpendicular (paragraph 0056, lines 9-11) or any desirable arrangement therebetween (paragraph 0056, lines 11-14), including an arrangement of about half way between these positions that corresponds to 45 degrees or even a more acute angle corresponding to an angle of between 5 and 45 degrees. Additionally, Neitzell includes a plurality of recesses (86, 90, 94) configured to receive a locking projection (82) to fix the orientation of the handle relative to the main body in a selected configuration (paragraphs 0056 -0058). Despite the adjustability, Neitzell states, “the hand grip 22 may be non-movably connected to or formed with the body 18” (paragraph 0044, lines 7-9).	Moreover, the spindle axis (36) and the motor axis (102) appear to be parallel to one another, as shown in fig. 6 of Neitzell. Due to the modification of Aoki in view of Neitzell set forth above, the modified reciprocating saw of Aoki substantially disclosed above includes an orientation of the motor axis relative to the handle axis is at a fixed angle between 5 and 45 degrees. As noted above in the first paragraph on page 6, Aoki discloses the spindle axis of parallel to the motor axis. and the teaching of Neitzell utilized above modifies the handle of Aoki such that the handle axis is oriented at a fixed angle between 5 and 45 degrees relative to the spindle axis. Thus, if the spindle axis and the motor axis are parallel, the motor axis is also oriented relative to the handle axis at a fixed angle between 5 and 45 degrees because the spindle axis and the motor axis are parallel with one another.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Aoki with the teaching of Neitzell such that the housing is configured with a handle having a handle axis oriented at any reasonable fixed angle relative to the spindle axis and the motor axis configuration of Aoki, including a fixed angle between 5 and 45 degrees, in order to provide the operator with a handle in “a position that is most comfortable and allows the greatest control of the reciprocating saw during cutting operations” (Neitzell, paragraph 0019, lines 5-7).	Additionally, it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to orient the handle axis relative to the spindle axis and the motor axis at a fixed angle between 5 and 45 degrees since it has been held that when the general conditions of a claim are disclosed in the prior art, i.e., an specific angular orientation between the spindle axis and handle axis of a reciprocating saw, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.		● The modified reciprocating saw of Aoki substantially disclosed above fails to include the reciprocating saw comprises a battery receptacle located adjacent the second end of the handle; a battery insertable into and removable from the battery receptacle along a battery axis; wherein the motor is powered by the battery; and the battery axis is oriented relative to the handle axis at an angle between 75 and 95 degrees.	However, Neitzell teaches it is known in the art of reciprocating saws for the motor of the saw to be powered by a battery (paragraph 0048, lines 1-2) and to provide a battery receptacle located adjacent the second end of the handle (paragraph 0054, lines 2-3); wherein a battery (54) is insertable into and removable from the battery receptacle along a battery axis that is oriented relative to the handle at an angle between 75 and 95 degrees. Neitzell states, “[t]he battery 54 is preferably slidably attached to the handle grip 22 in a direction generally perpendicular to the grip axis 38,” (paragraph 0054, lines 4-6), wherein an orientation of “generally perpendicular,” i.e. about 90 degrees, discloses the claimed range of “an angle between 75 and 95 degrees.”	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Aoki substantially disclosed above with the teaching of Neitzell by replacing the power cord of Aoki with a battery for powering the motor that is attached to a battery receptacle at a second end of the handle of Aoki such that the battery is removable along a battery axis is oriented at an angle between 75 and 95 degrees in order to allow a user to utilize the reciprocating saw away from a power source and to easily replace said battery with a charged battery when a battery presently being used runs out of enough power to functionally drive the motor.  Additionally, Neitzell teaches batteries are commonly used in lieu of a power cord connected to an AC power source or a DC power source (Naughton, paragraph 0027, line 16 and Neitzell, paragraph 0048, lines 1-6). 	Moreover, the aforementioned modification would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention because the substitution of one known element (the power cord) for another (the battery receptacle, battery and associated battery axis geometry) would have yielded predictable results. All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
	Regarding Claim 3, the modified reciprocating saw of Aoki substantially disclosed above includes the battery axis is perpendicular to the handle axis (Neitzell, paragraph 0054, lines 4-6).
	Regarding Claim 4, the modified reciprocating saw of Aoki substantially disclosed above includes the motor (Aoki 113) is located adjacent the first end of the handle (the motor is located proximate to the intersection of the motor axis and the handle axis).
	Regarding Claim 5, the modified reciprocating saw of Aoki substantially disclosed above includes a drive gear (Aoki 119) coupled to the motor shaft (Aoki 117) for rotation about the motor axis; a driven gear (Aoki 123) meshed with the drive gear (Aoki, fig. 4); and
	a drive shaft (129a) coupled for co-rotation with the driven gear about a drive shaft axis (the rotational movement of the drive shaft 129a is supported by upper and lower bearings 127a, 127b so as to pivot about a “drive shaft axis”), 	wherein the drive shaft axis is perpendicular to the motor axis (Aoki states in paragraph 0032, lines 1-3, “[t]he crank shaft 129a … extends in a vertical direction transverse to the longitudinal axis of the blade 111,” wherein the crank shaft rotates about its longitudinal axis which extends in the vertical direction transverse to the longitudinal axis of the blade; the longitudinal axis of the blade corresponds to the spindle axis which is parallel to the motor axis, as set forth above in the rejection for claim 1).
As best understood, Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2012/0192438) and Neitzell (US Publication 2004/0231170) in view of Martinez (US Patent 4,884,344). 
Regarding Claim 6, the modified reciprocating saw of Aoki substantially disclosed above fails to include an orbital motion assembly configured to impart a pivoting motion to the spindle in response to rotation of the drive shaft, wherein the pivoting motion pivots the spindle about a pivot axis during reciprocation of the spindle along the spindle axis.	However, the disclosure of Aoki teaches another embodiment (figs. 11 and 12) including an orbital motion assembly (paragraph 0057, lines 1-8) configured to impart a pivoting motion to the spindle (paragraph 0060, lines 5-7) in response to rotation of the drive shaft (“the end face cam [163] which rotates together with the crank 129 is caused to rotate [by driving motor 113], and the slider 107 is caused to swing in the vertical direction on the center of the spherical surface of the spherical slide bearing 157 via the cam follower 165 which follows the cam face 163a of the end face cam [163],” paragraph 0062, lines 7-12), wherein the pivoting motion pivots the spindle (107) about a pivot axis (i.e., “the center of the spherical surface of the spherical slide bearing 157,” paragraph 0058, lines 16-17) during reciprocating of the spindle along the spindle axis (paragraph 0056, lines 7-14 and paragraph 0062). Additionally, Aoki specifically states in paragraph 0057, lines 8-10, “the motion converting mechanism 121 [of the embodiment teaching the orbital motion assembly] has the same construction as the above-described first embodiment [i.e., the base configuration of Aoki cited in the 103 rejection for claim 1 on pages 5-6 of the present Office Action].” 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Aoki substantially disclosed above with the teaching of Aoki’s alternative embodiment in order to such that the reciprocating saw is provided with an orbital motion assembly “so that the cutting efficiency is enhanced (Aoki, paragraph 0063, lines 7-8). The efficiency is enhanced because “when the blade 111 returns rearward, the blade 111 moves in a direction in which it digs into the workpiece,” (Aoki, paragraph 0063, lines 5-7). 		● The modified reciprocating saw of Aoki substantially disclosed above fails to specifically disclose the orbital motion assembly selectively imparts a pivoting motion to the spindle in response to rotation of the drive shaft (emphasis added).	However, Martinez teaches it is known in the art of reciprocating saws with an orbital motion assembly (conical cam surface 11 on “driven gear” 7, 24, 31) configured to selectively impart a pivoting motion to the spindle (col. 3, lines 21-27) in response to rotation of the motor (col. 3, lines 18-21). The pivoting motion pivots the spindle about a pivot axis (col. 1, lines 56-58) during reciprocating of the spindle along the axis (col. 3, lines 33-39).	It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Aoki substantially disclosed above with the means to selectively impart a pivoting motion to the spindle as taught by Martinez in col. 3, lines 21-27 in order to facilitate the use of multiple cutting modes for the operator of the reciprocating saw. In order words, modifying the orbital motion assembly to selectively pivot the spindle about the pivot axis during a cutting operation allows the operator to use the orbital motion assembly to enhance the cutting efficiency (as stated by Aoki in paragraph 0021, lines 12-15, “the blade can be caused to move in an ellipse or perform orbital motion by a combination of reciprocating motion and swinging motion, so that cutting efficiency can be enhanced”). Conversely, the operator can disable the orbital motion assembly for performing a cutting operation limited to back and forth reciprocating movement of the blade.	Moreover, the aforementioned modification would have been obvious to one of ordinary skill in the art at the time of the filing of the invention because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination would have yielded predictable and beneficial results.
As best understood, Claims 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2012/0192438), Neitzell (US Publication 2004/0231170) and further in view of Kivela (US Patent 3,876,015), herein referred to as Kivela-015, and Kivela (US Patent 3,585,719), herein referred to as Kivela-719. 	Regarding Claim 15, the modified reciprocating saw of Aoki substantially disclosed above as set forth above in the 103 rejection for Claim 1, discloses and makes obvious to combine all limitations as presently set forth in Claim 15, lines 1-15 and 20-21, and further including a drive shaft (“[t]he crank shaft 129a is a feature that corresponds to the ‘rotating shaft’ according to the invention,” Aoki, paragraph 0032, lines 8-9) operably coupled to the motor shaft (Aoki, paragraph 0034, lines 1-4) and to the spindle (paragraph 0033, lines 1-11), the drive shaft rotatable about a drive shaft axis (Aoki, paragraph 0034, lines 4-6 and annotated fig. 7 of Aoki) to reciprocate the spindle along the spindle axis (paragraph 0034, lines 4-14, wherein the drive shaft axis is perpendicular to the motor axis (Aoki, paragraph 0007, lines 6-11).             
    PNG
    media_image1.png
    435
    643
    media_image1.png
    Greyscale
	The modified reciprocating saw of Aoki substantially disclosed above fails to disclose the motor axis intersects the handle axis only at a first end of the handle and the spindle axis intersects the handle axis only at a second end of the handle. 	However, the following references provide teaching that is pertinent to this limitation.	First, Kivela-719 teaches it is known in the art of reciprocating saw power tools (figs. 1-3) with a reciprocating blade (1) to be attached to a spindle (reciprocating shaft 30) that is offset with respect to the rotational axis of the motor and motor shaft (i.e., threaded rotating power spindle 18) of the power tool (see Kivela-015, annotated fig. 2). In the power tool of Kivela-719, the transmission housing (6) can be rearranged such that the offset spindle and “tool can be rotated 360º in relation to the body housing of the tool” (col. 1, lines 46-47). Kivela-719 states, “[t]his allows the user to maintain his usual comfort and safe grip on the power tool and the attachment rotated and fixed in position according to the situation encountered” (col. 1, lines 50-53). This means the spindle axis is positioned below the motor axis (i.e., fig. 2), wherein when the spindle is positioned in a lower configuration with respect to the motor axis, the spindle axis passes through a lower portion of the handle than the motor axis, as shown in annotated fig. 2. Conversely, the spindle can be positioned above the motor axis in a configuration similar to the given orientation of the drive train of Aoki.    
               
    PNG
    media_image2.png
    357
    674
    media_image2.png
    Greyscale
	Additionally, Kivela-015, a divisional of Kivela-719, teaches it is known in the art of reciprocating saw power tools (1) with a reciprocating blade (4) positioned to be offset with respect to the rotational axis of the motor and motor shaft (i.e., “the projecting power shaft of the [power tool],” col. 1, lines 47-48). Kivela-719 states, “[t]he attachment 2 [i.e. the reciprocating saw elements] is rotatable 360º while still secured onto the power spindle of the tool” (col. 2, lines 5-6). Thus, as noted in annotated fig. 4, the motor axis is colinear with the longitudinal axis of the main housing of the tool (1). Moreover, the blade can be positioned above the motor axis in a configuration similar to the given orientation of the drive train of Aoki, or conversely, the spindle can be arranged such that the spindle axis of the tool is positioned below the motor axis. As is evident, from the related invention of Kivela-719, the blade and the spindle extend along the same axis, such that, when the blade and spindle are positioned in the lower configuration with respect to the motor axis, the spindle axis passes through a lower portion of the handle than the motor axis.  
    PNG
    media_image3.png
    357
    747
    media_image3.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Aoki substantially disclosed above with the teaching of Kivela-719 and Kivela-015 such that the forward section of Aoki’s reciprocating saw is rearranged with the spindle offset below of the motor axis since there are a limited number of configurations with which the spindle and the motor of Aoki can be arranged and it would have been obvious to try any reasonable configuration, including the configuration taught by Kivela-719 and Kivela-015 (i.e., motor axis offset above and parallel to spindle axis), as an alternative to the configuration disclosed by Aoki (motor axis offset below and parallel to spindle axis) since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86, USPQ 70. 	Additionally, it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Aoki substantially disclosed above with the teaching of Kivela-719, Kivela-015, and in view of teaching upon which the previous modifications set forth above in the 103 rejection for Claim 1 are made such that the elements are arranged in a configuration in which the motor axis intersects the handle axis only at a first end of the handle and the spindle axis intersects the handle axis only at a second end of the handle as there is a limited range for the angular orientation of the handle axis with respect to the spindle axis, which as a result of the aforementioned modification is arranged below the motor axis in view of the teaching of the Kivela references. 	Regarding Claim 19, the modified reciprocating saw of Aoki substantially disclosed above includes a drive gear (Aoki 119) coupled to the motor shaft (Aoki 117) for rotation about the motor axis (Aoki, paragraph 0007, lines 5-6); and a driven gear (Aoki 123) meshed with the drive gear (Aoki, paragraph 0033, lines 3-6); wherein the drive shaft (Aoki 129a) is coupled for co-rotation with the driven gear about the drive shaft axis (the rotational movement of the drive shaft 129a is supported by upper and lower bearings 127a, 127b so as to pivot about a “drive shaft axis”).	Regarding Claim 20, the modified reciprocating saw of Aoki substantially disclosed above includes a trigger (e.g., Herisse 26; Naughton 590) positioned on the handle adjacent the first end (see, e.g., fig. 1 of Herisse or fig. 12 of Naughton). Examiner notes the position of the respective trigger element in the secondary references is a suitable alternative location for the trigger to be located relative to the handle and the housing of the reciprocating saw in order to actuate the modified reciprocating saw during operation. 
As best understood, Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2012/0192438), Neitzell (US Publication 2004/0231170), Kivela-015 (US Patent 3,876,015), and Kivela-719 (US Patent 3,585,719) in further view of Martinez (US Patent 4,884,344).
	Regarding Claim 16, the modified reciprocating saw of Aoki substantially disclosed above as set forth in the 103 rejection for Claims 6, 7, and 15 disclose and make obvious to combine all limitations of as presently set forth in Claim 16, including an orbital motion assembly (Bauer, col. 3, line ~60 - col. 4, line 2) including an actuator (Bauer 17, modified in view of Martinez as set forth in the rejection of Claim 7 on page 12) moveable between an engaged position (as taught by Martinez in col. 3, lines 23-27) and a disengaged position (as taught by Martinez in col. 3, lines 21-23), wherein the orbital motion assembly is configured to impart a pivoting motion to the spindle when the actuator is in the engaged position (Bauer, col. 4, lines 7-24). 
Response to Arguments
Applicant’s arguments with respect to the use of Naughton (US Publication 2010/0162579) have been considered but are moot because the new grounds of rejection does not rely on this reference any teaching or matter specifically challenged in the argument.
	The remainder of the Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive. 	On page 10, lines 2-3 of the Remarks, the Applicant argues, “the Examiner’s rejection of claim 1 is based on pulling arbitrary features from secondary references to teach the Applicant’s claimed invention.”	The examiner respectfully disagrees. The arguments associated with the previous statement are generally directed toward the use of Naughton (US Publication 2010/0162579) in the rejection of claim 1. However, to the extent the previous statement is applicable to Neitzell, Neitzell teaches specific features known in the art of reciprocating saws related to the orientation of the handle axis with respect to both of the spindle axis and the motor axis, and the provision of a removable battery on a distal end of the handle along a specific battery axis. As such, utilizing the teaching of Neitzell to modify Aoki would have been obvious to one having an ordinary skill in the art because the resulting configuration provides known benefits to the operator (i.e., improved comfort and operating the tool without relying on external power, respectively) and because a person of ordinary skill has good reason to pursue the known options within technical grasp. 	On page 12, lines 1-4 of the Remarks, the Applicant argues, “Aoki’s saw has parallel spindle and motor axes, but each axis also is parallel with the handle axis. And it would not have been obvious to one of ordinary skill to modify Aoki in view of [Neitzell], so that the motor axis intersects the handle axis a first end of the handle and so that the spindle axis intersects the handle axis a second end of the handle.”	The examiner respectfully disagrees. The disclosure of Neitzell generally teaches the handle axis is adjustable from a straight configuration similar to that disclosed by Aoki to an angled orientation and can be fixed at either orientation relative to the spindle axis and motor axis such that the reciprocating saw is locked in position during operation. In other words, when the handle axis is fixed relative to the spindle axis and the motor axis, the handle axis does not move.  As such, it is obvious to one having an ordinary skill in the art that the handle axis of Aoki can be arranged at any reasonable angle, including a fixed angle between 5 and 45 degrees in order to provide the operator with a handle in “a position that is most comfortable and allows the greatest control of the reciprocating saw during cutting operations” (Neitzell, paragraph 0019, lines 5-7). Moreover, Neitzell states, “the hand grip 22 may be non-movably connected to or formed with the body 18” (paragraph 0044, lines 7-9). This suggests it would have been obvious to one having an ordinary skill in the art that the housing and handle of Aoki could be formed at any desirable angle, including an angle within the aforementioned range, and be “non-movably connected to or formed” together as one piece.	The examiner notes the remaining arguments set forth for Claim 15 on page 12 are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 	On page 10, lines 9-17 of the Remarks dated September 23, 2021, the Applicant argues, “[w]hile Neitzell mentions that the hand grip 22 may be non-movably connected to the body 18, Neitzell does not teach or suggest Applicant’s claimed angular orientation between a motor axis and a handle axis. Neitzell is silent regarding any relative angular orientation, and it would be improper to interpret Neitzell’s silence as teaching a specific range for an angle between a motor axis and a handle axis. There is no factual basis in Aoki or Neitzell for arriving at Applicant’s claimed invention.  Instead, the Examiner appears to simply conclude that the angles are taught despite silence in the references and significant differences between what is actually taught by the references and what is recited in claim 15.” 	The examiner respectfully disagrees. Neitzell states in paragraph 0015, lines 8-12, “[i]n the second position [i.e., the second grip surface is misaligned with the body axis], the hand grip preferably forms an obtuse angle with respect to the body axis. Also, in the second position, the second grip surface may be substantially perpendicular to the body axis” (emphasis added). This statement suggests that while the second position may optionally provide a substantially perpendicular configuration, the supplementary angle of the orientation of the handle axis and the spindle axis can also be another angle between 0 and 90 degrees. 	Moreover, Neitzell provides a first recess (86) for locking the handle axis in the first position (fig. 1A), a second recess (90) for locking the handle axis in the second position (fig. 1B), and a plurality of additional recesses (94) to provide additional positions for the handle axis relative to the spindle axis between the two positions depicted in figs. 1A and 1B. Neitzell shows at least three recesses in fig. 4A that appear to be evenly spaced between the first and second recesses. It is understood that drawings may not necessarily be to scale. However, it would have been obvious to one having an ordinary skill in the art that the recesses of Neitzell could be formed in any reasonable arrangement to provide an orientation for the handle axis relative to the spindle axis that “allow[s] the operator to position the hand grip as desired for a given cutting operation [in order to provide] a position that is most comfortable and allows the greatest control of the reciprocating saw during cutting operations” (Neitzell, paragraph 0019, lines 5-7).	Therefore, the teaching of Neitzell provides ample support for the handle axis being oriented at a fixed angle relative to the spindle axis between 5 and 45 degrees, as the range is a subset of the range disclosed by Neitzell, and Neitzell suggests the handle may be at any desirable angle to improve the operator’s comfort and control of the reciprocating saw. 
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Csaki (US Patent 3,456,698) discloses a motor driven compass saw with an angled handle (fig. 1).	● Kubale et al (US Patent 7,183,745) shows a battery adaptor (figs. 1A and 1B).	● Andriolo (US Design Patent D500,651), Andriolo (US Design Patent D524,623) and Baxter (US Design Patent D631,314) show a saw design with an angled handle. 	● Waldron (US D790,302) discloses a powered reciprocal saw tool.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        September 10, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        /GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        09/10/2022